       Case: 1:19-cv-01684-DAP Doc #: 11 Filed: 09/27/19 1 of 1. PageID #: 94




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DIVISION OF OHIO
                                   EASTERN DIVISION



   RICHARD NEWBURGER
                                                    Case No. 1:19-cv-01684-DAP
                            Plaintiff,
                                                    Judge Daniel Aaron Polster
                   v.
   THE CITY OF CLEVELAND, et al.                    Magistrate Judge William J. Baughman,
                  Defendants.                          Jr.


                        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        Plaintiff Richard Newburger and Defendants City of Cleveland, Calvin Williams, and

Matthew France respectfully stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that

the Court should dismiss this action with prejudice. Each party shall bear their own attorneys’

fees and costs. The Court may enter an order accordingly, notice by the Clerk being waived.

/s/ Subodh Chandra                                   /s/ Stephen W. Funk
Subodh Chandra (0069233)                             Stephen W. Funk (OH Bar No. 0058506)
Ashlie Case Sletvold (0079477)                       ROETZEL & ANDRESS, LPA
Brian Bardwell (0098423)                             222 South Main St., Suite 400
THE CHANDRA LAW FIRM LLC                             Akron, OH 44308
The Chandra Law Building                             330.376.2700 Phone
1265 W. 6th St., Suite 400                           330.376.4577 Fax
Cleveland, OH 44113-1326                             sfunk@ralaw.com
216.578.1700 Phone
216.578.1800 Fax                                     Attorneys for Defendants the City of Cleveland,
Subodh.Chandra@ChandraLaw.com                        Calvin Williams, and Matthew France
Ashlie.Sletvold@ChandraLaw.com
Brian.Bardwell@ChandraLaw.com
                                                   It is SO ORDERED.
Attorneys for Plaintiff Richard Newburger          s/Dan Aaron Polster
                                                   United States District Judge
                                                   Sept. 27, 2019
